Name: Council Directive 79/663/EEC of 24 July 1979 supplementing the Annex to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the restrictions on the marketing and use of certain dangerous substances and preparations
 Type: Directive
 Subject Matter: deterioration of the environment;  social affairs;  politics and public safety;  competition;  European Union law
 Date Published: 1979-08-03

 Avis juridique important|31979L0663Council Directive 79/663/EEC of 24 July 1979 supplementing the Annex to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the restrictions on the marketing and use of certain dangerous substances and preparations Official Journal L 197 , 03/08/1979 P. 0037 - 0038 Greek special edition: Chapter 13 Volume 8 P. 0182 Spanish special edition: Chapter 13 Volume 10 P. 0138 Portuguese special edition Chapter 13 Volume 10 P. 0138 Finnish special edition: Chapter 13 Volume 10 P. 0041 Swedish special edition: Chapter 13 Volume 10 P. 0041 COUNCIL DIRECTIVE of 24 July 1979 supplementing the Annex to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (79/663/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas certain types of lamps, ashtrays and other ornamental objects have glass containers holding liquids (e.g. carbon tetrachloride, trichloroethylene or tetrachloroethylene) which are highly toxic, harmful or highly flammable; Whereas these objects are not always sufficiently stable and are easily overturned especially by young children, with the result that the glass container breaks, the liquid escapes and fumes are emitted which are toxic or harmful and to which the children fall first victim ; whereas at least two deaths have occurred in this type of accident; Whereas the breaking of such objects may also cause fires or explosions; Whereas in order to obviate further accidents, and especially fatalities, it is imperative to introduce as quickly as possible at Community level a prohibition on the marketing and use of such objects containing dangerous liquids; Whereas prohibitions already adopted by individual Member States affect the functioning of the common market ; whereas it is therefore necessary to harmonize the relevant legal provisions of the Member States and consequently to amend the Annex to Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (4); Whereas, furthermore, thorough investigations have shown that the substance tris (2,3 dibromopropyl) phosphate [CAS No 126-72-7], which is used to fireproof textiles and garments, and especially children's garments, presents health hazards ; whereas its use should therefore be restricted; Whereas the substances referred to above is subject to regulations in some Member States ; whereas these regulations differ as regards the conditions for marketing and use ; whereas these differences represent a barrier to trade and have a direct impact on the establishment and functioning of the common market; Whereas it is consequently necessary to amend the Annex to Directive 76/769/EEC for this purpose also, (1)OJ No C 96, 12.4.1979, p. 3. (2)OJ No C 127, 21.5.1979, p. 69. (3)Opinion delivered on 27 June 1979 (not yet published in the Official Journal). (4)OJ No L 262, 27.9.1976, p. 201. HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 76/769/EEC shall be supplemented as follows: >PIC FILE= "T0015059"> Article 2 1. Member States shall bring into force the provisions necessary to comply with this Directive within 12 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 24 July 1979. For the Council The President M. O'KENNEDY